DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
Claim 1 is now rejected with the newly incorporated reference of Rune et al. (US 2019/0281580; hereinafter Rune). Rune is used to disclose the limitation of the determining synchronization between a first RAT and a second RAT based on transmission time intervals comprises determining that a first TTI associated with the first RAT aligns with a second TTI associated with the second RAT, wherein the first TTI is associated with uplink communication and the second TTI is associated with downlink communication ([0050]-[0052], [0071]: synchronizing of the first and second radio access technology associated with respective TTIs).
Due to the broadness of the claim language, it is uncertain to what “align” entails between the first and second TTI; therefore, due to the broadness of the claim language, Rune does said limitation by disclosing the paging occasions between the first RAT and the second RAT being synchronized/ aligned according to the first TTI of the first RAT and the second TTI of the second RAT ([0071]). The synchronized TTIs take into account the frame numbers across the first and second RAT to be synchronized. Since the frames make up the DL and UL resources ([0002]), the TTI can be seen as of pertaining to the DL and UL. Although Rune is not specific on what kind of alignment the first and second TTIs are aligned to be, the claim does not seem to claim any specific kind of alignment either. Examiner suggests Applicant to specify a specific kind of alignment between the first and second TTIs, such as the TTI being simultaneous in time or one right after the other, to clearly overcome the prior arts.

Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimou et al. (US 2009/0122765; hereinafter Dimou) in view of Rune et al. (US 2019/0281580; hereinafter Rune).

Regarding claims 1, 10, 19, and 22, Dimou discloses a method for wireless communication, the method comprising: 
determining synchronization between a first radio access technology (RAT) and a second RAT based on transmission time intervals associated with the first RAT and transmission time intervals associated with the second RAT (Figs. 6a, 6b; [0061]-[0064]: synchronizing between the RAN and WLAN associated with the TTIs of the two RATs); 
switching from the first RAT to the second RAT after the determined synchronization between the first RAT the second RAT ([0062]: handoff between the WLAN and RAN); and
 transmitting, during a transmission time interval (TTI) associated with the second RAT, a first packet using the second RAT based on the switch from the first RAT to the second RAT (Fig. 6b, step 602 depicting data transmitted on the RAN during the TTI 603 after the switch decision); 

Dimou discloses all the particulars of the claim but is unclear about the limitation of, wherein the means for determining synchronization between a first RAT and a second RAT based on transmission time intervals is configured to determine that a first boundary of a first TTI associated with the first RAT aligns with a second boundary of a second TTI associated with the second RAT, wherein the first TTI is associated with uplink communication and the second TTI is associated with downlink communication. 	However, Rune does disclose the limitation of wherein the determining synchronization between a first RAT and a second RAT based on transmission time ([0050]-[0052], [0071]: synchronizing of the first and second radio access technology associated with respective TTIs).
It would have been obvious before the effective filing date of the claimed invention to incorporate Rune’s disclosure to enable coordination in wireless communication between different radio access technologies. 

Regarding claims 2, and 11, Dimou discloses the method of claim 1, further comprising: 
transmitting a second packet using the first RAT before the switch to the second RAT (Fig. 6n data sent on the WLAN during the duration 605). 
Regarding claims 3, and 12, Dimou discloses the method of claim 2, further comprising: 
performing carrier sensing using the first RAT (Figs. 6a, 6b; [0061]-[0064]: synchronizing between the RAN and WLAN associated with the TTIs of the two RATs with the use of RTS/CTS); and 
broadcasting a reservation packet using the first RAT to reserve the first RAT until a start of a TTI associated with the second RAT (Figs. 6a, 6b; [0061]-[0064]: synchronizing between the RAN and WLAN associated with the TTIs of the two RATs with the use of RTS/CTS). 
Regarding claims 4, and 13, Dimou discloses the method of claim 3, wherein the reservation packet comprises a clear-to-send (CTS) message (Figs. 6a, 6b, [0061]-[0063]: use of RTS/CTS for reservation packet). 
Regarding claims 5, and 14, Dimou discloses the method of claim 4, wherein the CTS message includes a network allocation vector (NAV) (Figs. 6a, 6b, [0061]-[0063]: use of NAV). 
Regarding claims 6, 15, and 20 Dimou discloses the method of claim 1, wherein the determining synchronization between the first RAT and the second RAT further comprises adjusting at least one of a length, a start boundary, or an end boundary of a TTI associated with either the first RAT or the second RAT such that a first length, a first start boundary, a first end boundary of the first TTI associated with the first RAT and a second length, a second start boundary, and a second end boundary of the second TTI of the second RAT are aligned ([0024]-[0026]: changing TTI accordingly to have interoperability between RATs).

Regarding claims 7, and 16, Dimou discloses the method of claim 1, further comprising: determining to switch from the first RAT to the second RAT based on at least one of reception of a negative acknowledgement (NAK) using the first RAT, ([0078]: Link Going Down” requiring Handover), 
wherein switching from the first RAT to the second RAT is further based on the determination to switch from the first RAT to the second RAT ([0062]: handoff between the WLAN and RAN). 
Regarding claims 8, 17 and 21, Dimou discloses the method of claim 1, wherein the determining synchronization between a first RAT and a second RAT based on transmission time intervals comprises: 
adjusting at least one of a first length, a first start boundary, or a first end boundary of a TTI associated with either the first RAT or the second RAT to align with at least one of a second length, a second start boundary, or a second end boundary of a TTI associated with the other of the first RAT or the second RAT (Fig. 7, [0064]: WLAN and RAN TTIs are aligned). 
Regarding claims 9, and 18, Dimou discloses the method of claim 1, wherein the first RAT is unlicensed and the second RAT is licensed (WLAN and RAN, [0015]: unlicensed and licensed networks).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUCK HUYNH/               Primary Examiner, Art Unit 2644